Wright, J.—
Knight was summoned as garnishee in a proceeding by plaintiff against one Bates. From the record, we are not advised whether he was garnished by attachment or on execution. Nor are we informed that any judgment was ever recovered against the principal debtor, Bates. In this condition of the record, upon the authority of Bean v. Barney, Scott & Co., 10 Iowa, 498, and Barton v. Smith, 7 Id., 85, we are constrained to hold that the judgment against the garnishee was erroneous. The case first *371cited is directly in point. Upon tbe main question, whether from the answer of the garnishee, he was liable as a debtor of Bates, we incline to the opinion that the court below held correctly. This part of the case involves no question of law; there was no issue taken upon the answer, and the only matter to be determined is, whether, under the facts disclosed, there was such an indebtedness from the garnishee to the defendant (Bates) as could be reached by creditors. The proposition that the agreement or talk' of .Knight, and his supposed partner, Armstrong, would have the effect of applying what Knight might owe, or should afterwards owe Bates, upon a debt owing by Bates to the firm (so styled), cannot be sustained. We do not understand that any such partnership existed. Nor was any claim transferred by Armstrong to Knight, either .verbally or in writing. Neither was any application ever made of the debt owing by Bates. Nor, again, was Bates cognizant of any such arrangement. As the matter stood, Bates could have recovered against Knight. And there is nothing in this case to show that his creditors have not an equal right, if they have or shall recover, to the amount of the garnishee’s indebtedness against the principal. As this recovery is not shown, however, the judgment, as the record now stands, must be
Reversed.